NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 26, 2016 *
                              Decided September 1, 2016

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 16-1648

 GORDON PARKER,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.
      v.
                                               No. 1:14-cv-01854-SEB-DKL
CHRISTOPHER DUCKWORTH and
JAMES FISCUS,                                  Sarah Evans Barker,
     Defendants-Appellees.                     Judge.

                                       ORDER

        Gordon Parker sued two Indianapolis police officers under 42 U.S.C. § 1983 after
he was arrested and charged with racketeering and drug crimes but the State then
dismissed the charges. Parker alleged that the officers had deceived the prosecutor by
falsifying an affidavit for probable cause implicating him in a drug deal. The district
court granted summary judgment for the officers, finding that the affidavit established
probable cause and that the accuracy of its content is undisputed. We affirm.


      * After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 16-1648                                                                        Page 2

        According to Parker’s complaint, in 2012 defendant-officers Christopher
Duckworth and James Fiscus were investigating suspected illegal activity at a
barbershop where Parker worked. Parker alleged that, although he was not involved in
any illegal activity, the officers “falsified their reports … to make it appear that he
committed crimes.” Fiscus, he said, had submitted an affidavit for probable cause in
which he wrote that Duckworth had seen him drive a co-worker to a drug deal in the
barbershop’s parking lot on May 23. In his affidavit, Fiscus recounted that Duckworth
watched Parker pull into the north side of the barbershop parking lot and wait while a
man got out, sold drugs to an informant, and then re-entered the car. This account is
false, Parker asserted, because he did not drive the other occupant to the barbershop;
rather, he said, his car had been in the lot while he was working and he was just giving a
co-worker a ride home. In his complaint, Parker insisted that he was uninvolved in the
sale to the informant and did not even know it had occurred. Yet six months later, he
continued, a prosecutor—relying on “the false reports of Officers Duckworth and Fiscus
contained in the false and misleading affidavit of probable cause”—charged him with
five felonies and obtained a warrant for his arrest. Parker added that he surrendered to
authorities after learning of the warrant.

       The defendant officers moved for summary judgment on the ground that the
undisputed evidence establishes that they had probable cause to believe Parker was
involved in selling drugs on May 23, 2012. Officer Duckworth, in an affidavit, averred
that on that evening he equipped an informant with a video camera to record a
controlled buy and then followed him to the barbershop parking lot. There Duckworth
observed a man later identified as Parker drive to the north side of the lot. A second
man, Jamarson Fitzgerald, exited the passenger side of the car and walked over to the
informant’s car to make an exchange. Duckworth later reviewed video from the
informant’s camera, he said, and could see Fitzgerald handing a wadded paper towel
containing what Duckworth believed to be cocaine in exchange for cash. Afterward,
according to Duckworth, Fitzgerald returned to Parker’s car, followed by the informant.
The informant later explained, Duckworth continued, that he had asked Fitzgerald if he
had any marijuana and was told yes. In his affidavit Duckworth recounted watching
Fitzgerald lean into the car through the open passenger’s door and retrieve a substance
he believed to be marijuana from a bag on the seat. Fitzgerald handed the drug to the
informant in exchange for more cash. During both drug sales, according to Duckworth,
Parker was sitting in the driver’s seat and likely would have smelled the marijuana since
the odor was strong enough for the officer to detect just while standing near the
informant. Duckworth stated that he later identified Parker as the driver of the car by
No. 16-1648                                                                          Page 3

matching his driver’s-license photo in the state bureau of motor vehicles to the video
recording and by presenting a photo line-up to the informant.

        Officer Fiscus also submitted an affidavit describing his drafting of the 44-page
affidavit for probable cause after spending six months investigating drug activity at the
barbershop. The investigation, Fiscus said, involved over 30 controlled buys, including
the two on May 23, 2012. According to Fiscus, he relied on several sources in describing
what happened on May 23: the audio and video recording from the informant,
eyewitness accounts of police officers (including Officer Duckworth), the informant’s
identification of Parker as the driver of the car, and Parker’s driver’s-license photo.
Based on these sources, Fiscus asserted, he concluded that Parker would have known
that Fitzgerald was selling drugs. Additionally, in support of the motion, the officers
submitted still photos from the video recording and excerpts from Parker’s deposition,
in which he admitted that—based on the video—the affidavit for probable cause
accurately described the two drug transactions and his location during both of them.

        In response to the officers’ motion for summary judgment, Parker did not dispute
the officers’ version of the facts, except to say that he “never arrived with Mr. Fitzgerald
in his car, he was just giving him a ride home at the end of that day.” Parker maintained,
as he did when deposed, that he was not aware that Fitzgerald was selling drugs to the
informant even though he saw them conversing. And Officer Duckworth’s testimony, on
its own, Parker argued, was not enough to establish that the officers had probable cause
to believe that he was involved in Fitzgerald’s drug sales.

       The district court, in granting summary judgment for the officers, first concluded
that no material facts were disputed. Given the information available to the officers, the
court reasoned, they had probable cause to believe that Parker participated in
Fitzgerald’s sales, whether or not he actually did. A reasonable officer could presume,
the court explained, that a person who drives a drug dealer to make a sale “would be
trusted and helping, at the very least by keeping a look out for police or assisting if any
other complications arose.” Moreover, the court said, it also would be reasonable for the
officers to believe that Parker would have smelled the strong odor of marijuana as
Fitzgerald retrieved the drug and handed it to the informant.

       The district court correctly concluded that Parker’s claims fail as a matter of law
because the officers had probable cause to believe that he had committed a crime.
See Hart v. Mannina, 798 F.3d 578, 587 (7th Cir. 2015) (explaining that claims against
police officers for false arrest, false imprisonment, and malicious prosecution “fail as a
matter of law” if there was probable cause to arrest); Mustafa v. City of Chicago, 442 F.3d
No. 16-1648                                                                          Page 4

544, 547 (7th Cir. 2006) (“Probable cause to arrest is an absolute defense to any claim
under Section 1983 against police officers for wrongful arrest, false imprisonment, or
malicious prosecution.”). Under Indiana law, anyone who “knowingly or intentionally
aids, induces, or causes another person to commit an offense” is liable as a principal.
IND. CODE § 35-41-2-4. Factors relevant to accomplice liability include “(1) presence at the
scene of the crime; (2) companionship with another engaged in a crime; (3) failure to
oppose the commission of the crime; and (4) the course of conduct before, during, and
after the occurrence of the crime.” Graham v. Indiana, 941 N.E.2d 1091, 1098 (Ind. Ct. App.
2011) (quoting Stokes v. Indiana, 919 N.E.2d 1240, 1245 (Ind. Ct. App. 2010)).

        Based on the undisputed evidence, the officers reasonably could have believed
that Parker probably aided Fitzgerald during the two drug transactions. Parker’s
physical proximity to the deals suggests that he probably knew that they were taking
place. And Parker’s position in the driver’s seat suggests that he was there to help
Fitzgerald, either by looking out for police or by offering to be the getaway driver if
something went wrong. See United States v. Gary, 790 F.3d 704, 707 (7th Cir. 2015)
(concluding that police officers had probable cause to arrest car passenger who was
sitting next to driver when driver sold drugs from car without any attempt to conceal
transaction, because, “[i]n such close quarters, it was reasonable to infer that
[the passenger] and the driver were probably engaged in a common enterprise”) None
of this was conclusive proof that Parker was guilty, but it provided probable cause.

        Parker argues that Officer Duckworth’s testimony is not enough, on its own, to
support a finding of probable cause, and that Duckworth knowingly gave Officer Fiscus
false information about Parker. But “[p]robable cause can be based on a single
identification from a credible eyewitness,” Hart, 798 F.3d at 587, and Parker presented no
evidence that Duckworth was not credible. Nor did Parker present any evidence to
support his allegation that Duckworth knowingly provided false information to Fiscus.
Moreover, Fiscus did not rely on Duckworth’s account alone in preparing the affidavit
for probable cause. He also relied on his own review of the video (which, Parker
conceded, shows Fitzgerald selling drugs to the informant while he sat nearby), the
observations of other officers who watched the sale, and the informant’s identification of
Parker as the driver.

       Finally, Parker also contends that a genuine dispute of fact exists about whether
he actually was involved in the sale. But whether he actually assisted Fitzgerald is not
material to whether the officers had probable cause to believe that he did.

                                                                               AFFIRMED.